              Case 1:21-cr-00098-DAD-BAM Document 4 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7
                                                 FRESNO DIVISION
 8

 9                                                     ) CASE NO. 1:21-CR-00098-DAD-BAM
     UNITED STATES OF AMERICA,                         )
10                                                     )
                                    Plaintiff          ) UNSEALING ORDER
11                 v.                                  )
                                                       )
12                                                     )
     DANIEL SANTOS GALAVIZ,                            )
13                                                     )
                                    Defendant.         )
14                                                     )

15
              Good cause due to the defendant’s pending Arraignment on the Indictment in the Eastern District
16
     of California, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in the
17
     above matter, be UNSEALED.
18

19

20 IT IS SO ORDERED.

21
     Dated:     April 9, 2021                                      /s/   Sheila K. Oberto              .
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28



30
